Murphy, J.
This case was brought to the district court of the third judicial district on appeal from Choteau county, and was there heard upon the motion of the plaintiff to dismiss the appeal.
The motion was sustained in the court below, and the appeal dismissed. And from the order of dismissal and judgment the defendant appealed to this court.
*488From the bill of exceptions it appears that, on the hearing of the plaintiff’s motion to dismiss, the defendant suggested to the court that he could perfect the appeal as to the defects set forth and pointed out in said motion; and, after the decision upon the same had been made, on the following morning, did move the court for leave to do so, founding his motion upon affidavits to be thereafter filed.
But the record nowhere shows that any such affidavits were ever filed, or that any showing whatever was made to sustain said motion, and the court, in the lawful exercise of its acknowledged discretion in the premises, refused and disallowed the same, as it had the undoubted right to do under the circumstances of the case.
Upon the hypothesis that it was within the power of the court, it was, at most, entirely discretionary with it, whether or not it would entertain the motion at all, or even permit it to be placed on file, after a hearing and determination of the matter in issue.
The appeal had been dismissed, a judgment for costs entered, the parties sent out of court, and a final disposition made, not only of the matter to which the motion related, but, in fact, of the whole case.
The motion thus coming too late, and utterly unsupported at that, it was not only within the province of the court, but its unquestionable duty to disregard it.
And assuming or admitting that the reasons assigned for, and by which the court was governed in making its ruling, are erroneous, yet it makes no difference if the ruling itself is proper and correct.
It matters not by what process or method of reasoning, or by what form of argument or manner of deduction, whether true or fallacious, a conclusion is arrived at, provided the conclusion itself is right.
And the mere fact of a just and correct decision being-based or founded upon an incorrect or false theory, will be of no avail to impair or vitiate the validity of the decision itself.
*489As the record does not bring up tbe transcript from tbe probate court, upon tbe incompleteness and insufficiency of whicb the motion to dismiss was predicated, we have no means of examining the grounds of said motion, and are, in the absence of such, bound to presume the action of the court in sustaining it, to be correct.
Therefore, the order and judgment below are affirmed.

Judgment affirmed.